Appeal by the defendant from two judgments of the Supreme Court, Suffolk County (Mullen, J.), both rendered May 24, 1996, convicting him of burglary in the second degree under Indictment No. 1027/94, upon a jury verdict, and bail jumping in the second degree under Indictment No. 946/96, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s contentions regarding the reliability of the eyewitness’s identification of the defendant and the alleged lack of police investigation are unpreserved for appellate review and we decline to reach these issues in the exercise of our interest of justice jurisdiction (see, CPL 470.15 [6]; People v Arnette, 111 AD2d 861).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Joy, Friedmann and Krausman, JJ., concur.